FILED
                                                                            NOV 5, 2013
                                                                   In the Office of the Clerk of Court 

                                                                 W A State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                           )
                                               )         No. 30036-6-111
                     Respondent,               )
                                               )
       v.                                      )
                                               )
RAMON GARCIA MORALES,                          )         UNPUBLISHED OPINION
                                               )
                     Appellant.                )

       KORSMO, C.J. -    Idaho authorities arrested Ramon Garcia Morales on a valid

Washington first degree murder warrant after allegedly illegally determining where he

was located. We conclude that Mr. Morales's subsequent confession to Washington

authorities was too attenuated to be the fruit of an illegal search. We also conclude that

the trial court did not abuse its discretion in determining that Mr. Morales was competent

to stand trial despite his refusal to assist counsel, nor did it do so by denying a motion to

change venue. The convictions for first degree murder, attempted first degree murder,

and two counts of second degree assault are affirmed.

                                           FACTS

       Mr. Morales and his brother, Jose Garcia Morales, went to the home of Alfredo

Garcia, the reputed "onion kingpin" of an area farm on December 10, 2008. Mr. Morales

was upset that Mr. Garcia was not allowing him to work in the onion fields. Armed with
No. 30036-6-111
State v. Morales


handguns, the two Morales brothers contacted Garcia with the hope of either gaining

work for Ramon Morales or money. An argument ensued and Ramon Morales shot

Alfredo Garcia six times, killing him. Mr. Garcia's wife, Maria Beatris Ramirez­

deGarcia, was shot four times, including once in her head, when she attempted to place a

telephone call for aid. She survived her wounds and identified Ramon Morales at trial as

the shooter.

       Attracted by the noise, the two Garcia daughters came to their parents' aid. Mr.

Morales pointed his gun at both of them before he and his brother fled. The daughters

told responding officers who the assailants were. Charges of first degree murder and

attempted first degree murder were filed the next day. I Arrest warrants were issued for

both brothers at that time.

       Detective William Parramore of the Pasco Police Department knew the cell phone

numbers for the Morales brothers; he contacted Sprint to obtain the current location of the

phones. Sprint sent the detective an "exigency form," which he filled out and returned to

the company. Sprint attempted to locate the telephones, but initially they were turned off.

Sprint later determined that the phones were in Idaho and provided latitude and longitude

coordinates to the detective. Thereafter, the detective regularly contacted Sprint (roughly

every 15 minutes) for the current location of the telephone. Sprint would "ping" the



       I Prior to trial, the charges were amended to add two counts of second degree
assault of the two daughters and firearm enhancements for each ofthe four counts.

                                            2

No. 30036-6-111
State v. Morales


phones by sending a signal that the phone would return to the nearest cell tower.

Eventually the detective was able to direct authorities in Elmore County, Idaho, to the

location of the car containing the two brothers. Both were arrested and placed in a local

jail. Ramon declined to talk to the arresting officer.

       Detective Kirk Nebeker traveled to Elmore County with another detective and

took custody of the two brothers. He interviewed Ramon Morales in Spanish after

obtaining a waiver of his Miranda 2 rights. Mr. Morales told the detective that Mr. Garcia

had excluded him from work and that he went to the house with the intention of obtaining

money that he should have received or killing Mr. Garcia. However, after a long

conversation, Mr. and Mrs. Garcia started striking the two Morales men, causing Ramon

Morales to shoot both of the Garcias in self-defense. He denied pointing his gun at the

daughters. He and his brother left and headed for California. After telling this story to

the detective, Mr. Morales then wrote it out in his own words.

       After returning to Franklin County, Mr. Morales entered not guilty pleas and the

matter very slowly progressed toward trial. Defense counsel became concerned over lack

of cooperation and called Mr. Morales's competency to stand trial into question. The

trial court on May 18,2009, ordered a competency evaluation. Dr. Nathan Henry of

Eastern State Hospital travelled to the Franklin County Jail to evaluate Mr. Morales. An



       2   Miranda v. Arizona, 384 U.S. 436,86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                              3

No.30036-6-II1
State v. Morales


interpreter was used for the evaluation. Dr. Henry did not believe Mr. Morales was

putting forth much effort and diagnosed him as a malingerer. The doctor could not assess

Mr. Morales for competency or mental illness in light of the malingering.

       Dr. Tedd Judd, a neuropsychologist, performed the defense evaluation on August

3. He determined that Mr. Morales, who cooperated with the evaluation, had mild mental

retardation and was not competent to stand trial. Dr. Judd also thought there was possible

psychosis and traumatic brain injury. Dr. Judd opined that the behavior Dr. Henry

considered malingering was common among Mexicans suffering from mental illness.

       Dr. Henry attempted a second evaluation on January 7, 2010. He again terminated

the evaluation early because of malingering. Mr. Morales was withdrawn and

uncooperative. Dr. Henry noted Dr. Judd's diagnoses but discounted the conditions as

potential causes for Mr. Morales's withdrawn state.

       The court ordered an inpatient evaluation as well as a developmental disability

examination. These evaluations were conducted at Eastern State Hospital by Dr. Henry

and Dr. A very Nelson, a psychiatrist. Staff at the hospital observed that Mr. Morales did

not speak, slept through meals, attempted to eat a salad dressing packet, required

assistance with personal hygiene, did not interact with staff or patients, and appeared

depressed and withdrawn. Dr. Nelson provided a rule out diagnosis of psychosis NOS

and prescribed lithium to treat the symptoms of depression and catatonic withdrawal. In

his interview with Dr. Henry, Mr. Morales was quieter and less responsive than ever,

                                             4

No.30036-6-II1
State v. Morales


causing Dr. Henry to again terminate the evaluation early. Without a firm diagnosis of

mental illness and without an opportunity to perform a full evaluation, Dr. Henry

deferred to his previous findings of malingering and incompetency.

       The trial court conducted a competency hearing on August 18, 2010 and

determined that Mr. Morales was competent to stand trial. The following month defense

counsel twice filed motions for appointment ofa guardian ad litem due to Mr. Morales's

inability to assist in his own defense. The motions were denied October 12,2010.

Counsel subsequently was twice denied permission to withdraw from representation due

to lack of communication with Mr. Morales.

       Dr. Henry reevaluated Mr. Morales on March 9, 2011. Mr. Morales presented

even less responsive and more disheveled than ever. Again, Dr. Henry deferred to his

initial August 3,2009 report and its findings of malingering and incompetency because

he believed that Mr. Morales's "lack of communication is best attributed to elective

mutism (choosing not to speak)." However, Dr. Henry did recommend a nonforensic

mental health evaluation under chapter 71.05 RCW because of "concerns regarding

possible suicidality."

       The trial court held another competency hearing on April 26, 2011. Dr. Henry

testified at that hearing and explained that his opinion that Mr. Morales was feigning

competency related impairment was "a qualified, yes." Dr. Henry explained that Mr.

Morales was not actively feigning during the interview nor was he feigning his

                                             5

No.30036-6-III
State v. Morales


deteriorating physical condition. However, Dr. Henry stood by his original competency

opinion in light of the only evidence he had. The trial court again found Mr. Morales

competent to stand trial.

       Defense counsel filed a CrR 3.6 motion to suppress the defendant's statements on

the grounds that the arrest was the result of illegal cell phone tracking. After hearing

testimony, the court eventually denied the motion, reasoning that there was no reasonable

expectation of privacy in the cell tower "pings" off of the cell phone. 3

       Jury selection began with 72 potential jurors called for service. The parties jointly

challenged 27 jurors for cause; the court granted the challenges. The defense brought a

motion for change of venue due to pretrial pUblicity. The court heard argument and

denied the motion. By the time jury selection ended, the prosecution had used six of its

peremptory challenges and successfully excluded one juror for cause. The defense used

eight peremptory challenges and was able to excuse two more jurors for cause.

Ultimately, 14 of the remaining 27 members of the venire were selected to serve. None

of those jurors was challenged for cause.

       The three surviving victims identified Mr. Morales as their assailant. The defense

argued the case on a self-defense theory that rested on the contents of Mr. Morales's




       3 Inexplicably, the findings required by CrR 3.6 were not entered until 14 months
after the hearing and one month after the brief of appellant was filed.

                                              6

No. 30036-6-111
State v. lkforales


statement to Detective Nebeker. The jury rejected the self-defense argument and

returned guilty verdicts on all four counts and also found all four firearm enhancements.

         The defense again sought another competency evaluation prior to sentencing due

to continued physical deterioration. The court denied the motion and ultimately imposed

standard range sentences totaling 67 years. Mr. Morales then timely appealed to this

court.

                                          ANALYSIS

         This appeal presents challenges to the rulings on the suppression motion, the

competency determinations, and the change of venue motion. We will address those

issues in the noted order.

         Suppression Ruling

         Mr. Morales challenges the court's decision that there was no reasonable

expectation of privacy in the cell tower "pings" on several bases. In particular, he

contends that the action constituted an illegal search in violation of article I, section 7 of

our constitution. The prosecutor replies that Mr. Morales had no standing to challenge

Sprint's actions and that the statement given to police was too attenuated from any

constitutional violation to be suppressed. We agree that the attenuation doctrine applies

and conclude that the statement was not the product of an illegal search.

         Prudential doctrines drive our approach. The parties have not briefed the extra­

territorial application of article I, section 7 to the actions of Sprint, the "pinging" in

                                               7

No. 30036-6-III
State v. Morales


Idaho, and the arrest by Idaho authorities. 4 We also note that the Fourth Amendment,

which is not argued by the parties, might apply to this case, particularly the activities that

occurred in Idaho. Although no federal appellate courts have addressed the Fourth

Amendment 5 in this circumstance, the federal trial courts have unanimously decided that

a reasonable expectation of privacy exists in the real-time pings, and almost all have

found that the same exists in historical ping data. 6 In the absence of comprehensive

briefing of these topics, we will not address the validity of the search.

       Instead, we will presume for purposes of this opinion that Mr. Morales's privacy

was invaded by the tracking. There was no direct connection between the location of the


       4  The parties also have not addressed what privacy rights, if any, someone fleeing
an arrest warrant may have. See State v. Vy Thang, 145 Wash. 2d 630, 637, 41 P.3d 1159
(2002) (discussing privacy rights of escaped prisoner). An arrest warrant allows police to
enter the suspect's home to effectuate an arrest. Payton v. New York, 445 U.S. 573, 100
S. Ct. 1371, 63 L. Ed. 2d 639 (1980); State v. Williams, 142 Wash. 2d 17, 11 P.3d 714
(2000), An arrest warrant is also a valid basis for stopping a motor vehicle to effectuate
service ofthe arrest warrant. State v. Bliss, 153 Wn. App. 197,204,222 P.3d 107 (2009).
It would be curious that Mr. Morales might have more privacy interest in the cell phone
pinging than he would have in the car in which he was arrested.
        5 For an excellent discussion of modem cell phone technology while considering
the tracking issue on state constitutional grounds, see State v. Earls, 214 N.J. 564, 70
A.3d 630 (2013).
        6 In re Application ofU S. for an Order A uthorizing Disclosure ofLocation Info.
ofa Specified Wireless Tel., 849 F. Supp. 2d 526 (D. Md. 2011) (finding that suspects
have a Fourth Amendment reasonable expectation of privacy in their cell phone "pings");
In re Us. for an Order Authorizing the Release ofHistorical Cell-Site Info., 809 F. Supp.
2d 113 (E.D.N.Y. 2011) (same); In re Application of us. for an Order Authorizing
Release ofHistorical Cell-Site Info., 736 F. Supp. 2d 578 (E.D.N.Y. 2010) (same); In re
Application of us. for an Order A uthorizing Installation and Use ofa Pen Register and
a Caller Identification Sys., 402 F. Supp. 2d 597 (D. Md. 2005) (same).

                                              8

No. 30036~6-III
State v. Morales


fleeing men by the illegal means and the subsequent interrogation the following day by

Washington authorities following the arrest on a valid warrant and the advice and waiver

of Miranda rights. Thus, there was no direct exploitation ofthe illegality leading to the

statement.                                                                                       I
       The United States Supreme Court applies the exclusionary rule to deter police            I!


misconduct rather than protect individual privacy rights. Stone v. Powell, 428 U.S. 465,

486,96 S. Ct. 3037,49 L. Ed. 2d lO67 (1976). When illegal police behavior directly
                                                                                                 I
leads to evidence of a crime, the evidence will be suppressed. Wong Sun v. United States,       I!




371 U.S. 471,485-86,83 S. Ct. 407,9 L. Ed. 2d 441 (1963). However, when the                     I
                                                                                                I
evidence is not directly the fruit of the police illegality, but merely follows after it in

time, the evidence need not be excluded. Id. at 491-92. This is known as the attenuation

doctrine. Id. at 491 (citing Nardone v. United States, 308 U.S. 338, 341,60 S. Ct. 266,
                                                                                                I
                                                                                                ~




84 L. Ed. 307 (1939)).

       Washington applies its exclusionary rule for the purposes of both deterring
                                                                                                I
                                                                                                i
                                                                                                f
                                                                                                [
misconduct and vindicating the right of privacy guaranteed by article I, section 7. State v.    l

Bonds, 98 Wash. 2d 1, 11-12,653 P.2d lO24 (1982). Like the federal government,                     t
                                                                                                i
                                                                                                ~
Washington will exclude evidence where it is directly discovered as a result of the police      !
                                                                                                t
violation of article I, section 7. 7 Id. at 9. Washington also has repeatedly rejected a "but
                                                                                                ~


                                                                                                f
                                                                                                J
                                                                                                I
                                                                                                !
                                                                                                ~.
       7Washington first applied the exclusionary rule in State v. Gibbons, 118 Wash.           ~
                                                                                                f
171, 203 P. 390 (1922). The United States Supreme Court did not require states to apply         I
                                               9

                                                                                                I
                                                                                                f
                                                                                                !
No. 30036-6-111
State v. Morales


for" test of causation that would require the suppression of any evidence discovered

subsequent to an illegality. E.g., State v. Mierz, 127 Wn.2d 460,474-75,901 P.2d 286

(1995); Bonds, 98 Wash. 2d at 10-14 (declining to suppress confession following illegal

arrest and return from Oregon where officers had probable cause to make arrest); State v.

Vangen, 72 Wn.2d 548,554-55,433 P.2d 691 (1967) (declining to suppress confession

following allegedly improper arrest).

       It is against this background that we must consider the effect of the illegal pinging

on the subsequent confession. 8 This case is controlled by the decision in State v.

Eserjose, 171 Wash. 2d 907, 259 P.3d 172 (2011). There police, having probable cause to

arrest the defendant for burglary, but no arrest warrant, were invited into the entryway of

a house where the defendant was living with his parents. Id. at 910. After a delay,

officers entered further into the house and arrested two men. Both were taken to separate

police cars, advised of their Miranda rights, and subsequently transported to the sheriffs

office. Id. at 910-11. At the office Mr. Eserjose was again advised of his Miranda rights




the exclusionary rule in search cases until Mapp v. Ohio, 367 U.S. 643, 81 S. Ct. 1684, 6
L. Ed. 2d 1081 (1961).
       8 In light of our conclusion, we do not assess whether or not error in admitting the
statement was harmless. The defense did not present a case and was able to obtain self­
defense instructions and argue the case on that theory due to the statement Mr. Morales
gave the police. In light of his subsequent lack of cooperation with counsel and the
usefulness of the statement to the defense, it is doubtful that the evidence harmed Mr.
Morales.

                                             10 

No. 30036-6-111
State v. Morales


and questioned. After initially denying involvement in the burglary, Mr. Eserjose

admitted his involvement when told that the codefendant had confessed. Id. at 911.

       The sole issue on appeal to the Washington Supreme Court involved the admission

of the confession. Id. at 912. The lead opinion for three justices concluded that the

confession was attenuated from the unlawful arrest; a fourth justice concurred only in the

result. Id. at 919-25,929. The fifth vote came from the concurring opinion of Chief

Justice Madsen. She concluded that the confession was not the direct result of the police

illegality. Id. at 934. The four dissenting justices argued that attenuation was not a

proper consideration under our state constitution. Id. at 934-40 (C. Johnson, l,

dissenting) .

       In light of the outcome of Eserjose, Mr. Morales's statement was admissible in

this case. The facts here are similar to, and even stronger than, those in Eserjose. Here

not only did the officer have probable cause to arrest Mr. Morales for murder and

attempted murder, a judicial officer had already reached that same determination and

issued an arrest warrant. Mr. Morales made no statement to the Idaho officers, but gave

his statement the following day to Washington officers who conversed with him in

Spanish. The Eserjose facts were sufficient to establish either attenuation (lead opinion)

or lack of direct causation (concurrence); the same result must occur here. Throw in the
                                                                                             I
fact that the arrest warrant would have authorized officers to stop and arrest Mr. Morales
                                                                                             I
                                                                                             i
in his car as he fled through Idaho, we do not believe that the lesser intrusion into his
                                                                                             I
                                             11 
                                            I
                                                                                             I
                                                                                             I
No. 30036-6-111
State v. Morales


privacy by the cell tower pinging could have justified suppression where the vehicle stop

itself would not have.

       On its facts, the statement in this case is even less deserving of suppression than

that in Everjose. Accordingly, the trial court correctly denied the motion to suppress. 9

       We do note that just as Washington applied a suppression rule long before the

United States Supreme Court required states to do so in Fourth Amendment cases,

Washington also applied attenuation before Wong Sun. State v. Rosseau, 40 Wash. 2d 92,

241 P.2d 447 (1952), overruled on other grounds by State v. Valentine, 132 Wash. 2d 1, 935

P .2d 1294 (1997).

       In Rosseau, an officer arrested a defendant after watching him attempt to pawn a

watch using a false name, leading the officer to believe the watch was stolen property. 40
Wash. 2d at 93. He searched the suspect and found additional watches, which the officer

left in the custody of the defendant. As the officer was walking the defendant from the

pawn shop to the jail, the suspect threw the officer into an oncoming car and fled. Id.



      9  A recent case in a somewhat similar vein is State v. Smith, 177 Wash. 2d 533, 303
P.3d 1047 (2013). There police conducting an illegal search responded to a motel room
and then entered to assist a bloodied assault victim. The four judge lead opinion found
the entry into the room (and subsequently discovered evidence) was justified to provide
aid, applying the search exception without regard to the prior illegality. Id. at 542 n.2.
The three judge concurrence would have applied the attenuation doctrine to admit the
testimony of the victims found in the room. Id. at 553-54 (Gonzales, J., concurring).
Similarly, we do not think the unlawful discovery of Mr. Morales's whereabouts in Idaho
tainted the execution of the arrest warrant.

                                             12 

No. 30036-6-III
State v. Morales


The officer pursued and again arrested the suspect for assault. Id. at 93-94. A second

search of the defendant again uncovered the stolen watches, one of which was tied to a

burglary. Id. at 94. The defendant then confessed to the burglary that netted the stolen

watch. Id. On appeal from a burglary conviction, the court assumed that the first arrest

and search were illegal because the officer did not then know that the watch was stolen.

Id. at 93-94. The court then turned to the question of whether "the second arrest and the

search incidental thereto [were] lawful?" Id. at 94.

       The court determined that Mr. Rousseau used "unnecessary force" in resisting the

original arrest. Id. at 96. The court then stated its conclusion.

       Appellant was, therefore, lawfully arrested following the assault, and the
       Swiss watch found on him by the search that was an incident of that arrest
       was admissible in evidence against him on the present charge of burglary in
       the second degree. We therefore conclude that the judge who heard the
       motion to suppress the evidence did not err in denying that motion, and that
       the trial judge did not err in admitting the Swiss watch taken from the
       appellant as an exhibit in his trial on that charge.

Id.

       Just as the second arrest in Rousseau was not tainted by the first arrest, even

though it led to the discovery of the same evidence previously uncovered by the first

arrest, we do not believe that the arrest on the warrant in this case was tainted by the

improper method used to locate Mr. Morales to serve the warrant. There is even less

argument for claiming that the statement given to different police officers the following

day was the result of exploiting the cell tower pinging.

                                             13
No. 30036-6-III
State v. Morales


       Accordingly, we believe the trial court properly denied the motion to suppress the

statement given by Mr. Morales. There was no error.

       Competency

       Mr. Morales next argues that the trial court erred in finding that he was competent

to stand trial in light of his deterioration over time. 10 While Mr. Morales's bizarre

behavior certainly would have justified a finding of incompetence, the trial court was not

required to enter such a finding. The court had tenable grounds to believe Mr. Morales

was malingering.

       We review a trial court's competency determination for abuse of discretion. State

v. Benn, 120 Wash. 2d 631, 662, 845 P.2d 289 (1993). Under that standard, "so long as the

underlying adequacy of a given competency evaluation is 'fairly debatable,' the trial

court has discretion to accept or reject that evaluation in satisfaction ofRCW 10.77.060."

State v. Sisouvanh, 175 Wn.2d 607,623,290 P.3d 942 (2012) (citations and quotations

omitted). Discretion is abused when it is exercised on untenable grounds or for untenable

reasons. State ex reI. Carroll v. Junker, 79 Wn.2d 12,26,482 P.2d 775 (1971).



       10 Mr. Morales also argues that current RCW 10.77.010(15) is unconstitutional by
requiring that incompetency result from mental illness. Although the argument is
interesting, we need not address it here as it would have no apparent effect on this case.
There has been no argument or evidence presented suggesting that incompetence can
arise from some other cause than mental illness or that Mr. Morales was incompetent but
not mentally ill. Similarly, the question of which party bears the burden of proof under
the statute is not one we need decide as the court did not rely on a burden in making its
competency determination.

                                             14
No. 30036-6-III
State v. Morales


        Here, the trial court accepted the view of Dr. Henry that Mr. Morales was faking

his condition. There was contrary evidence from Dr. Judd, and there was substantial

evidence that Mr. Morales was not cooperating with counsel (or anyone else) and was

behaving in a bizarre manner. This court, of course, does not weigh evidence, but only

reviews to determine if the trial court had evidence to support its findings. E.g., Quinn v.

Cherry Lane Auto Plaza, Inc., 153 Wash. App. 710, 717,225 P.3d 266 (2009). Stated

another way, an appellate court is not in a position to find persuasive evidence that the

trier of fact found unpersuasive. Id.

       Dr. Henry determined that Mr. Morales was malingering and was thus unable to

fully evaluate him. In the absence of history of mental illness or incompetency, Dr.

Henry concluded Mr. Morales was competent. Although the trial judge was free to

conclude otherwise, the court accepted Dr. Henry's opinion over that of Dr. Judd. It was

an understandable decision. The onset of behavioral problems after the arrest was a

suspicious coincidence that soon was followed by the apparently conscious decision to

cooperate with Dr. Judd but not with Dr. Henry. Dr. Henry's theory of feigned illness

was supported by the evidence just as Dr. Judd's theory of mental illness induced

incompetency was. The trial court's decision was supported by evidence and, thus, had

tenable grounds.

       Mr. Morales's refusal to cooperate with counsel did not render him unable to stand

trial. There was no abuse of discretion in permitting the case to go to trial.

                                             15 

No.30036-6-III
State v. Morales


       Change of Venue

        The final issue is a contention that the trial court erred in denying the motion for

change of venue. Once again we conclude that the trial court did not abuse its discretion.

       Decisions on motions to change venue are reviewed for abuse of discretion. State

v. Crudup, 11 Wn. App. 583,524 P.2d 479 (1974). Where a probability of prejudice in a

given venue is shown, a venue change must be granted; actual prejudice is not required.

ld. at 586. Criteria which courts examine in deciding venue change based on prejudicial

pretrial publicity include:

       (1) the inflammatory or nonintlammatory nature of the publicity; (2) the
       degree to which the pUblicity was circulated throughout the community; (3)
       the length of time elapsed from the dissemination of the publicity to the
       date of trial; (4) the care exercised and the difficulty encountered in the
       selection of the jury; (5) the familiarity of prospective or trial jurors with
       the publicity and the resultant effect upon them; (6) the challenges
       exercised by the defendant in selecting the jury, both peremptory and for
       cause; (7) the connection of government officials with the release of
       publicity; (8) the severity of the charge; and (9) the size of the area from
       which the venire is drawn.

ld. at 587.

       Mr. Morales did not argue these factors to the trial court, although he does in this

appeal, and thus we have no analysis from the trial court of its weighing of these

considerations. Nonetheless, our task here is different than that which the trial court

faced. "The question is not whether this court would have decided otherwise in the first




                                             16 



                                                                                               I
No. 30036-6-111
State v. Morales


instance, but whether the trial judge was justified in reaching his conclusion." State v.

Taylor, 60 Wash. 2d 32, 42, 371 P.2d 617 (1962).

       We think that the trial court had very tenable reasons for denying the motion. The

primary reason was that the petit jury consisted ofjurors who had no preconceived

notions about the case and none of them were challenged for cause. While a large

number ofjurors knew about the case, that is not the standard for jury service. Even

when trying the most severe of charges, the defendant is not entitled to an ignorant jury.

State v. Coe, 109 Wash. 2d 832, 842, 750 P.2d 208 (1988). "It is sufficient if the juror can

lay aside his impression or opinion and render a verdict based on the evidence presented

in court." Id. (quoting Irvin v. Dowd, 366    u.s. 717, 722-23, 81 s. Ct. 1639,6 L. Ed. 2d
751 (1961)).

       We also do not believe that the press coverage of the case was particularly

inflammatory. Much of it was not flattering to Mr. Morales, but that largely was the

result of his behavior rather than the way the press reported it. Bizarre actions will attract

attention, but the fact that the press reports the behavior is not itself a prejudicial fact.

The reporting was factual. We have upheld denial of venue change motions in the face of

much more inflammatory coverage than that seen here. See, e.g., State v. Jackson, 111
Wash. App. 660, 671, 46 P.3d 257 (2002) (holding no abuse of discretion to deny venue

change where, during jury selection, a headline in the local paper read, "Would Father

Kill Daughter for Love?"), aff'd, 150 Wn.2d 251,76 P.3d 217 (2003).

                                               17
No.30036-6-III
State v. Morales


      Given all, the trial court did not abuse its discretion here. The fact that a case is

newsworthy is insufficient to support a change of venue. A party must show that the

press coverage has had an unfavorable impact on the jurors who served on the case. That

did not happen here. The trial court generously granted challenges for cause and the

parties freely used their peremptory challenges. None of the jurors who sat on the case

were shown to have been impacted by any exposure to the pretrial pUblicity. In these

circumstances, the trial court had very tenable grounds for denying the motion.

      The convictions are affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



                                                         Korsmo, C.J.

WE CONCUR:



      Brown, J.                                          Kulik, J.




                                             18